 548DECISIONSOF NATIONALLABOR RELATIONS BOARDCalifornia Bake-N-Serv Ltd.and LocalNo. 37,Bakery& Confectionery Workers International Union ofAmerica,AFL-CIO, CLC. Case 21-CA-14463December 23, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, ANDWALTHEROn September 15, 1976, Administrative Law JudgeGerald A. Wacknov issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counselfiled a brief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, California Bake-N-Serve Ltd., Riverside, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as modified below:1.Substitute the following for paragraph 1(a):"(a) Threatening employees with layoff, discharge,or plant closure to discourage them from joining orassisting the Union, promising benefits to employeesin order to encourage them to forego their support ofthe Union, and interrogating employees concerningtheir union membership, activities, and sympathies,and the union membership, activities, and sympathiesof their fellow employees."2.Substitute the attached notice for that of theAdministrative Law Judge.'Respondent has excepted to certain credibility findingsmade by theAdministrativeLaw Judge.It is the Board's establishedpolicynot to overrulean AdministrativeLaw Judge's resolutions with respectto credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products,Inc.,91 NLRB 544(1950), enfd 188F 2d 362 (C.A. 3, 1951). We havecarefully examined therecord and find no basis for reversing his findings.2 In adopting the AdministrativeLaw Judge's findings and recommenda-tions, we would not characterize as "illuminating" the emphasized portion ofthe quoted testimony of Burdett intended to explain the abruptlayoff of theentire secondshift.Instead we view it as ambiguous.Certainlywith respectto the ultimate issue concerning motivationof the layoff, the recordis clear227 NLRB No. 78that this mass layoff occurred shortly after Shift Foreman Noble telephonedBurdett to inform himthat a number ofemployeeson the shifthad justsigned unioncards The timingstrongly suggestsswiftaction to stamp outunionactivity, whetheror not Respondent's concernfor the productwas alsoa consideration in taking actionso abruptly.Basedon the recordas a whole,we have no difficultyin adopting the AdministrativeLaw Judge's conclusionthatthe layoffwas motivated by Respondent's union animus rather than theneed to curtailinventoryas allegedly discussed by management earlier in theday3We findthat the record doesnot supportthe Administrative LawJudge's conclusion"thatRespondent has discontinued its manufacturingoperations " However,in view of the uncertainty as to the continuance ofRespondent's business, if infact itlaid off the day shiftas contemplated, weare adoptingpar. 2(e) of the AdministrativeLaw Judge's recommendedOrderdirectingthat individual copies of the attachednotice bemailed to thehomes of the employees.The AdministrativeLaw Judge found, andwe agree, that Respondentviolated Sec. 8(aX1) ofthe Act bythreatening plantclosure if the Unioncame in.However,he inadvertentlyomittedfrom his recommended Order aspecificprovision for this violation and, accordingly,we shall modify hisrecommended OrderAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present evidence and state their positions, theNational Labor Relations Board has found that wehave violated the National Labor Relations Act andhas ordered us to post this notice, and to mail eachemployee a copy.The Act gives employees the following rights:To engage in self-organizationTo form, join,or assist unionsTo bargain collectively through represen-tatives of their own choosingTo engage in activities together for thepurpose of collective bargaining or othermutualaid or protectionTo refrain from any or all such activities,except to the extent that the employees'bargaining representative and an employerhaveacollective-bargainingagreementwhichimposes alawful requirement thatemployees become union members.WE WILL NOT threaten you with layoff, dis-charge, plant closure, or other reprisals in order todiscourage you from joining orassistingLocal No.37, Bakery & Confectionery WorkersInternation-alUnion of America, AFL-CIO, CLC, or anyother labororganization.WE WILL NOTpromiseyou benefits in order toencourageyou to forgo your support for theUnion.WE WILL NOTinterrogateemployeesconcerningtheir, or any other employees', union membership CALIFORNIABAKE-N-SERV LTD.or their activities or sympathy for any labororganization.WE WILL NOT lay off, fail to recall, or otherwisediscriminate against you for engaging in activitieson behalf of Local No. 37, Bakery & Confection-eryWorkers International Union of America,,AFL-CIO, CLC, or any other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed by Section 7 of theNational Labor Relations Act.WE WILL offer Gerald Crouch, Dianne Davis,Kathy Kelly, T. Malone, Richard Moreskini, W.J.Taylor, and Henry Tinoco immediate and fullreinstatement to their former positions, dismiss-ing, if necessary, anyone who may have been hiredor retained to perform the work which they hadbeen performing or, if their former positions donot exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and WE WILL make them whole forany loss of pay they may have suffered as a resultof our discrimination. If jobs are not immediatelyavailable for such employees, we shall place themon a preferential hiring list.CALIFORNIA BAKE-N-SERV LTD.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge: Pur-suant to notice, a hearing with respect to this matter washeld beforeme inRiverside, California, on July 15, 1976.1The charge was filed on March 8 by Local No. 37, Bakery& Confectionery Workers International Union of AmericaAFL-CIO, CLC (herein called the Union). The complaint,issuedMay 10, alleges violations by California Bake-N-Serv Ltd. (herein called Respondent) of Section 8(a)(1) and(3)of the National Labor Relations Act, as amended(herein called the Act). Respondent's answer, duly filed,denies thecommissionof any unfair labor practices.Each party was afforded a full opportunity to be heard, tocall, examineand cross-examine witnesses,and to intro-duce relevant evidence. Since the close of the hearing, briefshave been received from the General Counsel and fromRespondent's counsel.Upon the entire record, and based upon my observationof the demeanor of the witnesses and my consideration ofthe briefs submitted, I make the following:All dates or time penods herein are within 1976, unless stated to beotherwise.2At the hearing Respondent amended its answer to admit jurisdiction.FINDINGS OF FACT1.JURISDICTION549Respondent, a Canadian enterprise located in Riverside,California, is engaged in the business of manufacturing andselling at wholesale prepackaged frozen bread and biscuitdough. In the course and conduct of its business operations,itannually purchases and receives goods and materialsvalued in excess of $50,000 directly from suppliers locatedoutside the State of California. Respondent admits, and Ifind, that it is an employer engaged in commerce and in abusiness affecting commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The IssuesThe principal issues raised by the pleadings, as amend-ed,2 are:1.Whether Respondent, in violation of Section8(a)(1)of the Act, threatened employees with discharge and plantclosure; interrogated employees concerning their ownunion membership, sympathies, and activities, and those ofother employees; and/or promised increased benefits toemployees in order to encourage them to forgo theirsupport for the Union.2.Whether Respondent, in violation of Section 8(a)(3)and (1) of the Act, laid offsevenemployees on February 13,and has since failed and refused to reinstate them.B.FactsAfter acquiring an existing warehouse in the city ofRiverside,California,Respondent, during the period ex-tending from late August to mid-November 1975, engagedin extensive remodeling of the warehouse in preparation forthe commencement of its manufacturing operations, specif-ically, the production of varieties of frozen bread andbiscuit dough, packaged and prepared for selling to grocerystores and grocery store chains located in the States ofCalifornia and Hawaii .3 During this preproduction period,Respondent hired several employees as general laborers,and by November 18, 1975, has hired a total employeecomplement of approximately 20 employees in preparationfor its two-shift production operations. Actual productioncommenced on about November 18, 1975. The employees,who acquired the necessary skills through a minimumamount of on-the-job training, were descriptively classifiedas mixers, cutters,sealers,and floaters, employees in thelatter classification performing any work required.Dennis Burdett, general manager, is in charge of Respon-dent's operations. Sherri Rosette is office manager, person-3As ofthe dateof the heanngRespondenthad "recently" expanded itsmarketingareasto include the States of Washington and Oregon 550DECISIONSOF NATIONALLABOR RELATIONS BOARDnel manager, and executive secretary. The foreman of thefirst shift was, initially, John Nobel,4 and the foreman of thesecond shift was, initially, Tony Weathers. Mike Phillipswas later hired as a foreman. Burdett and Rosette hired allof Respondent's employees.Burdett, at- the hearing, readily admitted his antipathytoward labor organizations,5 and does not deny expressinghis sentiments to assembled employees at group meetings-6Such meetings were apparently prompted by the fact that aunion representative appeared outside the plant in lateOctober or early November 1975, and began distributingunion literature.?On the first day of production, an orientation meeting foremployees on both shifts was held. Nobel, the then day shiftforeman, explained the nature of the work and stated that aunion would not be needed at the plant. Burdett reiteratedthis remark, stating that Respondent didn't want a union,and further stating that the Respondent was attempting toexceed union wages and benefits, that things could beworked out without a union, and that if problems arosethey should be discussed with Burdett.The record does not show the nature of the union activitybetween the date of the aforementioned group meeting andsome indefinite date during the latter part of January, whenone employee, Richard Moreskini, signed an, authorizationcard for the Union. However, union representatives' musthave been continuing to engage in organizational effortsthroughout this period of time, as Respondent held weeklygroup meetings apparently throughout January and Febru-ary for the purpose of 'discussing the Union. Some of themeetings were attended only by first shift employees, someonly by second shifts employees, and some by both groups.During the course of one such meeting, Burdett statedthat a union representative was outside -talking to thepeople and he did not- want the employees talking to therepresentative; that he had already told the the employeestalking to the representative; that he had already told theemployees from the very beginning that he did not want theUnion, and that if any of the employees wanted to sign4The complaint alleges, and Respondent's answer denies, that Nobel is asupervisorwithin the meaning of the Act. It is clear that Nobel had theauthority to effectively recommend the discharge of employees, and didresponsibly direct the work of employees in other than a routine manner.While my findings of violation herein are not dependent upon Nobel's status,Ineverthelessfind that he is a supervisor within the meaning of the Act.5 Thus, Burdett testified,_-My feelingsagainst unionsare the same. . I feel that in today's societythey have no place per se.Theydid [perform ] a wonderful job at theturnof the century when unscrupulous employers took advantage ofemployees, and I feel that any employer can negotiate with hisemployees without thehelp of a union6 Burdettstated-When they [the employees] first started, I said that we wanted to keepthis,a non-unionorganization, and if any problems did arse I wouldhope they would come and see me or see someone in the front office,and we would try to work them out without going to aunion . . .Q. (By General` Counsel): Now, you talked about your feelingsabout the union. Everybody knew how you felt about the union, isn'tthat true, no secret about it?A . That's true. That [sic] I feel the same today.Q.You made it clear to all the employees that you didn't want aunion in there and you didn't want them forming a union, is thatcorrect?A.That's correct.union cardsor wanted a union he could hire people whowould not signunion cards.At a meeting during the firstpart of February,Burdett statedthat if employees ever triedto bring aunion intothe plant those employees would belaid off, and another shift hired. At another meetingBurdett stated that Respondent had trouble with the unionin the plants up in Canada, and they would not allow theUnion down here; that he wouldjust as soonshut the wholeplant down and takethe lossesas have the Union come in.At still anothermeeting withthe second shift in January,Burdett asked the employees what they thought of theUnion, and said if the employees on the second shift signedcards he would get rid of them and hire a new shift .9Respondent initiallymanufactured and marketed itsfrozen breadin single-loaf packages, each requiring individ-ual wrapping.It was soondiscovered that either the grocerystore chains or ultimate consumerswould not accept thismarketingarrangement,and Respondent then began pack-aging itsbread in two and five-loaf packages, a methodwhich caused Respondent to lay off four wrapping employ-ees, two from each shift, apparentlysometimein January.During January, Weathers, the second shift foreman, wasrelieved of that position and made a truckdriver. Phillipswas hiredas the new secondshift foreman, but was, in turn,after about 3 weeks, made first shift foreman. Nobel, thefirst shift foreman up to that point, was made second shiftforeman. The Respondentmaintainsthat the second shift,since before Christmas 1975, had gotten completely out ofhand, initially because of the laxity of Foreman Weathers,thus accounting for the transfer of Weathers from secondshift foreman to truckdriver. The new second shift foreman,Phillips,was resentedby the second shift employees,allegedly becausehe was a recenthire, and the employees"kicked back pretty badly." Nobel, who was performingvery satisfactorily on the first shift, was then selected asQ.(By Respondent's counsel):Before the layoff occurred many ofthesemeetings in November, January or February, by that I meangroup [sic] with the employees, did you ever make the statement thatyou could get peoplethat werenon-union, not everybody wanted aunion?A.Yes, I did.TWhile Burdett testified that he did not become aware of any unionactivity until sometime in December 1975, I find that he was aware of suchactivity sinceitsinceptionin October or November 1975 Such knowledgereadily accounts for his statements to employees regarding the Union inNovember 1975, whenmanufacturingoperations commenced.B The second shift is also variously referred to in the record as the swingshift and night shift. The hours of second shift employees were staggered toaccommodate productionvariables, someemployees beginning the shift at2:30 p.m., some at 3 p.m., and some at 5 p.m Apparently the work of theshift customarily ended between the hours of 10.30 and 11 p.m.9 The aforementionedstatementsattributed to Burdett are taken from thetestimony of various employees. Burdett did admit making some of thesestatements,or statementsof a similarnature, and did not deny having madecertain statementsnot specifically admitted. To the extent that Burdett diddeny suchstatements,Icredit the employees' mutually corroboratedtestimony. CALIFORNIA BAKE-N-SERV LTD.551foreman to correct the alleged problems on the unrulysecondshift.10 §71381Sometimeduring the- latter part of January, Moreskini,who hadsigned a unionauthorization card, was requestedby a representative of the Union to solicit signatures ofother employees on authorization cards. Moreskini thenbegan talking with other second shift employees about theUnion but; for reasons which do not appear in the record,did not distribute the authorization cards to other employ-ees until February 13. On that date, Moreskini gave thecards to second shift employee Jerry Crouch, who signedone and, in turn, gave cards to other second shift employ-ees, four of whom also signed cards on that day. Secondshift employee Dianne Davis, having heard rumors of alayoff from first shift employees, and feelingan ominousatmosphere at the plant on February 13, asked Nobelwhethershe was goingto be laid off. Nobel replied, "[N lotyou-" .there will be some other ones but not you. "Apparentlya similarconversation took- place betweenNobel and employee Kathy Kelly that same evening.About 10 p.m. that night, Nobel called the second shift intothe lunchroom and stated that all of the second shiftemployees were being immediately laid off because of "highproduction" until further notice 11 Kelly exclaimed thatNobel had lied to her and other employees regarding thelayoff, and Nobel replied that Respondent has to-lie, isbased on lies, and will not get anywhere without lying 12 Atthat time the entire second shift, comprised of sevenemployees, was laid off, namely: Gerald Crouch, DianneDavis, Kathy Kelly, T. Malone, Richard Moreskini, W. J.Taylor, and Henry Tinoco. As noted previously, Nobel wasdischarged on February 17, the next working day followingthe February 131`ayoff.1310Nobel did not live up`to expectations either. His enthusiasm promptedone employee to threaten to kill him,with some justification,according toRosette.The employee was initially discharged upon Nobel's recommenda-tion, but was later rehired as a replacement for a second shift employee.According to Rosette, Nobel was overly enthusiastic, stepped on a lot of toes,and lost touch with the human side. Nobel was discharged on February 17,his tenure short-lived, apparently because his mission of correcting the"problems" on the second shift had not been-accomplished. In fact, Nobelcreated more problems than he resolved. Thus, Burdett testified as follows-Well, the whole second shift was discontented, and they felt that if theybrought the union in, it could solve their problem They felt they couldhave got rid of John Nobel, which was one of the sources of theirproblem.11Moreskini, who was not present at the meeting, was told by Nobel thatthe layoffwas becauseof "lack of production," and that he would be calledback to work on the second shift if production picked up. This conversationoccurred as Moreskini was leaving theplant, shortly before thegeneralannouncementat 10 p.m. The employees who testifiedregardingthe groupmeeting did not statethat Nobel mentioned the possibility of their beingrecalled.18 Nobel deniedmaking thesespecificremarks,but admitted stating,when accusedof lying, that "that was probably part of my job." I discreditNobel's denial,and credit the mutually corroborative testimony of severalemployees.13Monday, February 16, 1976, being a holiday.14About the first part of March, Crouch phoned Nobel in an attempt toenlist his assistancein providing informationregardingthe layoff Crouchinquiredwhether Nobel had observed employeessigning union cards onFebruary 13, .and whether Nobel would "testify" on behalf of the laid-offemployees.According to Crouch, Nobel replied that:[H ]e had seenwhat was being signed, and he said that he didn't see theactual card, that he knew whatitwas becauseof the activities that hadbeen going on earlierand that he had called Dennis [Burdett] thatNobel, called as a witness by Respondent, testified thaton the night of February 13 he did observe union cardsbeing circulated and signed by employees, and phonedBurdett at home to report the matter. Nobel characterizedthe phone conversation with Burdett as a "lightweight call"having no real significance, and could not recall Burdett'sresponse to, being informed about the union activity.14Burdett recollects that Nobel phoned him at approximately9 or 10 p.m. that night, and stated that he thought he sawCrouch, Kelly, "and the group" signing cards.- Burdettmaintains that his response to this revelation was "[W]ell, itlooks like just as well that we laid them off doesn't ' it " 15On February 17, the next workday following the layoff,the first shift employees, concerned about the layoff,inquired about the matter through an informally selectedspokesman, employee Michael Chaves. Apparently Burdetthad anticipated an inquiry- of this nature, and, even beforeChaves could pose the question, readily stated to Chavesthat he probably already knew about the layoff, thatCrouch had been passing out union cards, and that Burdettdid not want "the unions" in the plant. Burdett agreed -toChaves' request fora group meetingwith the first shiftemployees thatmorning. Burdett told the assembledemployees, according-to Chaves; that the layoff was due tooverproduction, that the day shift did not have anything toworry about, and that he knew therewere afew employeeswho signed union cards.16During- the week following the layoff,, Moreskini had aconversation with Rosette regarding the possibility of hisreturning to work. Rosette informed him that he was laid,off because of excessive production and excessive invento-ry, and that he would be called back to that particular shiftif production picked up.evening at around seven o'clock and that later that evening Dennis hadcalled him back and told hum to lay off the whole shift because he didnot know who had signed the cards and who didn't.Nobel, called as a witness by Respondent, and examined and cross-examined regarding this"phone'conversation,stated that Crouch, not he,suggested the aforementioned sequence of events, but that Nobel denied theaccuracy of Crouch's hypotheses, and stated to Crouch that he was going toremain"at least neutral."Respondent's counsel objected to Crouch's testimony on this'point, andrequested that it be disregarded as hearsay,maintaining that any statementsby Nobel,subsequent to his employment relationship with Respondent, donot fall within the admission exception or any other exception to, the hearsayrule. Crouch appeared to have a vivid recollection of the conversation andtestified credibly, and the alleged statements to Crouch by Nobel have aninherent plausibility. Further, Nobel did not appear= credible on this point,particularly in light of the fact that Nobel's testimony regarding his February13 phone conversation with Burdett differs from Burdett's account of theconversation.Nevertheless,considering Nobel's obvious fivstration at beingdischarged (although while testifying for Respondent Nobel appeared to be afriendlywitness, did not exhibit animosity toward Respondent,and evencolored his testimony to Respondent's ends)and the fact that the FederalRules of Evidence provide no specific exception to the hearsay rulemandating a contrary conclusion, I shall not rely on Crouch's testimony assubstantive evidence. However, such testimony maybe used for purposes ofmaking credibility determinations. As noted, Ldo not credit Nobel's versionof his February 13 conversation with Burdett.-15Respondent maintains that the decisionto lay off theentire secondshiftwas made earlier that day, between approximately2 and 4 p.m,discussed below.16The record does not indicate whether Burdett was referring to first shiftemployees who may have signed union cards, or to the previously laid-offsecond shift employees who had signed cards. Burdett did not deny makingthe statements attributed to himby Chaves,whom I credit. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDOn February 17, Crouch returned to the plant andexplained to Burdett that because he was one of the firstemployees hired 17 he should be given preference for recall.Burdett thereupon told Crouch that he was aware ofCrouch's union activity and,- for that reason, would notrehire him. Crouch asked whether his work performancewas satisfactory, and Burdett replied that his work perfor-mance had no bearing on Respondent's failure to recallhim.rsWhen Davis went to the plant on February 20 to pick upher check, she asked Burdett if she was going to be hiredback. He replied that he did not know, because there wereso many problems with that particular shift, and he hadheard there was some union activity going on. Davis thenvolunteered that she had signed a union card, whereupon,Burdett inquired where she got the card and the names ofother employees who also signed cards. Davis told him thatMoreskini had brought the cards into the plant, that shereceived her card from Crouch, and that Kelly and Tinocohad also signed cards. Davis told Burdett that she hadheard rumors about a layoff, and she had been told thatsigning aunion card would secure her job. Burdett repliedthat the Union had no way of securing her job. Burdettagain statedthat he did not know whether he was going torecall the employees, "because he didn't know what he wasgoing to do with the people that signed the cards." He saidhe would let Davis know whether she was "going to berecalled because he had to have a second shift within,2weeks.19Several weeks later Davis phoned the plant and askedRosette about returning to work. Rosette said there was nowork for her and that another second shift crew had beenhired.About 2 weeks after the layoff, Kelly went to the plantand asked Burdett about being rehired. Burdett said thatshe was not being rehired because she had signed a unioncard and also because of lack of work. He asked Kelly whogave her the union card that she had signed, and Kellyrefused to answer the question.20The Respondent hired an entirely new second shift, andthe new group of seven employees, some of whom hadpreviouslyworked for the Respondent as part-time or"relief" employees, and/or had been previously laid off inJanuary as a result of the change in Respondent's market-ing practices, commenced work on March 1. This groupwas allegedly laid off on March 19, and there has been nosecond shift since that date. Subsequent to March 19, theRespondent reduced its first shift employee complementfrom 13 employees to 10 or 11 employees and during thelatter part of June further reduced the first shift comple-ment to 6 employees. At the hearing herein on July 15,Rosette announced that Respondent intended to layoff allremainingproduction employees on the following day, butwould retain the office staff "just in case orders come in."17Crouch was hired in August 1975, during the construction or remodel-ing phase of Respondent's operations.is Burdett admitted stating to Crouch that he was disappointed in Crouchbecause of his feelings toward the Union.However, Burdett denied that therewas discussionof Crouch's work performance. I credit Crouch.19 Burdett did not deny this conversation, and, accordingly, I creditDavis.C.Respondent's Reasons for the February 13Layoff and for Its Failure To Rehire the SevenLaid-Off EmployeesRespondentmaintainsthat prior to the layoff its invento-ry of frozen bread products - had become excessive inrelation toincomingorders for the products, and thattherefore at least a temporary layoff was necessary untilsuch time as a more favorable inventory-sales balancecould be attained. Further, upon determining the necessityfor such action, it was decided that the second shiftemployees should be laid off, rather than first shiftemployees, because of various personnel problems thatRespondent was experiencing on the second shift. Subse-quent to the layoff, upon realizing the necessity ;forincreased production, Respondent decided to begin anewwith a more dedicated and less troublesome group ofsecond shift employees. Rosette presented the Respon-dent's rationale as follows:Since we had all of the swing shift down,anyway, andwith all of the problems that we had had, personnelproblems and the stealing and the bad attitudes and notdoing their work when they wanted to and grumblingand mumbling,we decided to start off clean as possible.We are too small a company to deal with that garbage,and we just got into the business and didn't have timefor it.Rosette testified that the personnel problems on thesecond shift were recognized by Respondent prior toChristmas 1975, and that the problems worsened about thefirst part of January. She received "general feedback" frommany employees in the nature of complaints that certainother employees were taking excessive lunch breaks,leaving the plant, playing cards during working hours, usingnarcotics and sleeping on the premises, and stealing breador raw materials. On January 22, two employees resignedwhen confronted with charges of stealing merchandise; andanother employee was discharged by Nobel shortly beforethe February 13 layoff for threatening to kill Nobel.The following is a composite of the testimony of Rosette,Nobel, and Phillips, regarding the attitude and workperformance of each of the laid-off employees:1.Gerald Crouch,according to Rosette, was on severaloccasions under the influence of narcotics, "probably notanything hard." Rosette did not observe the taking ofdrugs, but being very familiar with the effects of drugs as aresult of working in an "adult school," Rosette could "justlook at somebody and automatically . . . know." Whenasked why Crouch was not sent home on these occasions,some of which allegedly occurred before Christmas 1975,Rosette stated:First of all, it is not my position to send him home, and,secondly, he wasn't so bad off that I hoped-well,nothing ever happened.20Burdettdid not denythe substanceof this conversation, but believedthat there were two conversationswith Kelly, during one of which,Burdettadmitted,when askedby Kellywhetherher union activitywas the reason fornot being recalled,Burdett replied"It might be." CALIFORNIA BAKE-N-SERV LTD.553Crouch felt very comfortable at work and would come towork and do what he wanted, because he was friends withthe people; but he was never happy about working andalways had something to complain about. His work wassatisfactory, but attitude was bad, and he tended to be alittlebit of a footdragger. Crouch was a reluctant workerand had to be constantly reminded of what his duties were,and should have known what needed to be done withoutbeing told. He slept on the job.2.Dianne Davisdid her job well enough when shewanted tobut was absent a lot. Employees would tradeshiftswith her for herconvenience,and it was difficult toschedule work. She exhibited a lack of cooperation, andwas a reluctant worker. Her personal life took priority,rather than her job.3.Kathy Kellydid a fantastic job when she worked at itor when she wanted to, but was easily influenced andpicked up an attitude of grumbling and complaining, forwhich there may have been a valid cause. She was unhappywith Foreman Nobel because he was pushing too hard or"something," and was a reluctant worker.4.Tom Malonewas a"good guy" and did his job. Hewould do almost anything asked of him, but tended tostand around and read the paper if his work permitted it,rather than helpingsomeone else.He was not satisfied withhis job and was looking for work elsewhere. Malone had alot of time off, more than the average (apparently becauseof a death infthe family).5.Richard Moreskiniwas an excellent worker, and didhis job well.He was eagerand had good attendance. Hetook some time off; but nothingexcessive.He caused noproblems.6.Willie Jean Taylorwas a cheerful employee whoadded a lot of light to the plant. She worked hard.She wasimplicated,in instancesof theft, but "we tried to be goodguys and kept her on." She continued to do a good job, anddid not have a bad attitude. She was a good employee,cooperative; dependable, delightful to have around.7.Henry Tinocowas called in to fill holes created byabsences.He did a fine job at first, then got into the generalmood of things, which was pretty slow. They did not reallyknow Tinoco that well because he had been hired about 1week before the layoff. He did,everything asked of him asnew employees usually do.Burdett,in explainingthe economic justification for thelayoff,maintainedthat throughout January and February,he had numerousdiscussionswith Rosette, Nobel, andPhillips regarding Respondent's alarminginventory posi-tion,the lack of sales, and the additional fact that therecently constructed freezer, which was completed andmade operational about the middle of January, wasbecomingfilled.21Burdett further stated that during this,period, he had meetings with the principals of the Respon-dent in Canada, whom he would apparently meet with oncea month, and that the management decision to lay- offemployees was made 2 weeks prior to the actual layoff date,during the course of one such meeting held in Edmonton,Canada. At this particular meeting between Burdett andthe principals and/or directors of Respondent, the entireeconomic posture of Respondent was discussed, morespecifically,decliningsales and salespotential, excessivecosts of storing products in the cold storage warehouse, thenewly constructed freezer becoming filled, and the productlife of the bread. It was determined that if sales did notreach a certain leve122 then production would have to becurtailed.Rosette, during the course of her testimony, did notmention the prior determination allegedly made by Burdettand the principals in Edmonton, Canada, regarding thenecessity to curtail production.23 She stated that onThursday, February 12, the agenda for the regularlyscheduled weekly staff meeting was discussed with Burdett,and the fact that production had to be cut, and that themost efficient manner of accomplishing this result would beto lay off the second shift, was considered to be a necessaryagenda item.According to Rosette, at the regularly scheduled staffmeeting the next day, Friday, February 13, attended byBurdett,Rosette,Nobel, and Phillips, there ensued adiscussion of excessive inventory compared to current andpredicted sales, and it was determined that the second shiftwould be laid off for as short a period as possible, until theinventory declined. Although Rosette acknowledged thatduring-the course of other staff meetings the fact that "wedidn'twant to have any union in there. We don't likeunions," was often mentioned, nevertheless, there was nosuch discussion at that particular meeting. However, it wasdiscussed that employees were nervous about the possibilityof a layoff.Nobel testified that during the course of the meeting theperformance and attitude of the second shift -employeeswere discussed. His testimony indicates that, while thefreezer inventory problem was mentioned, there was nospecificdiscussion of facts and figures underlying thisproblem. Nobel further stated that the Union or employees'union activity "probably" was mentioned at the meeting.Burdett's summarizationof the meeting is as follows:Itwas decided at that meeting we had to .curtailproduction because we had no place to inventory thebread. It was a simple matter of logistics. You can't putit out in the street. The freezer was full. We just didn'tknow where to put the bread.2421Prior to this time,the Respondent had stored its products in a coldstorage warehouse.22 Burdett did not specify what this level was23 I findithighlyunusual that Rosette, asofficemanager, personnelmanager, and executive secretary of Respondent,would not have beenpreviously advisedof thedecision reached at the Edmonton meeting,assumingthat, in fact, such a critical meeting took place. I find it even moreunusualthat Rosette, had she known of the Edmontonmeetingwould nothave so testified as an important element of Respondent's defense. Rosette,having been called as a witness prior-to Burdett, did not have the benefit ofBurdett's revelation.24Respondent's new freezer, which became operational about the middleof January,is a large pieceof equipment. Burdett, after testifying that thefreezer was full, then stated that it was approximately two-thirds full at thetime of the layoff. Employee Crouch, who, as part of his responsibilities, wasrequired to physically count the number of cases of bread in the freezer twiceeach day and to maintain records of the inventory, stated that the freezer wasaboult half full. The Respondent produced no records to show the amount ofinventory in the freezer, even though such specific questions were posed toBurdett by counsel for the General Counsel. I credit Crouch, and find thatthe freezer was about half full on February 13. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurdett also stated that the matter of the general discontentof the second shift was discussed at length.25 The meetingallegedly concluded with Burdett's instructions to Nobel tolay off the-entire second shift.Burdett's response to aquestion posed by Respondent's counsel is illuminating:Q.Did you instruct Nobel to lay off the shift at theend of their particular shift?A.Yes, we did.We didn'twant to give them anyprevious warning [for] two reasons,one because of theattitude of the shift.We were scared what they would do ifwe told them they would be laidoff twoweeks from now.We thought that they might do some harm to theproduct,and it is a food product,and people areconsuming it, and we have found foreign objects in it.[Emphasis supplied.]Burdett testified that Respondent entered the market inNovember 1975 with an introductory offer, which was notwithdrawn until the end of February or first part of March.The product apparently proved to be highly successful, asin the months of January,February,and March the salesnot only increased but doubled each succeeding month, sothat in March,the sales had quadrupled from the month ofJanuary. During the last week of February,at which timethe second shift had been laid off only 1 week,there was a"flurry of activity,"and many of the retail chains"boughtin very heavily"by placing orders substantially larger thannormal because there was a promotion on (which had beenon since Respondent started)and Respondent felt it hadfinally broken through and had obtained a good share ofthe market,and "the sales were coming again,"26whichwarranted the need for more inventory,and, thus, the needfor another second'shift.According to Rosette,the determination to hire anothersecond shift was made at a'meeting on or prior to February20, and she was`given full responsibility for hiring the newsecond shift within certain guidelines established by Bur-dett.27 Rosette explained her reasons for not recalling eachof the former second shift employees as follows:GeraldCrouch-very grumpy,not willing to work,attitude rubbedoff on otherpeople;-"DianneDavis-lots of absenteeproblems;tardiness,poor,attitude;Kathy Kelly- attitude25The volume of production on the day shift and the night shift was thesame, but Burdett and Rosette testified that problems with the quality of thebread and quality of the packaging was a problem only on the second shift.On one occasion, Burdett stated that he held a meeting with the second shiftregarding the "problems" and admitted stating to the employees that herealized things were"more lax" on that shift,but he also knew that the"production was there"so he was not going to "come down hard on them "Burdett went on to explain that at this particular time he did not realize theemployees' work habits were detrimental to the quality of the bread Burdettcould not recall any further meetings with the second shift employeesregarding"problems," although he initially testified that "we had a fewgroup meetings" concerning the problems.Employee Crouch,on rebuttal,denied that any such meetings were held. I credit Crouch.Burdett'stestimony on this point is evasiveand contradictory.26What Burdettmeant by thislatter statement is a complete puzzle to mein light"of his previous-testimony that sales were already doubling eachmonth. However, I am merely recounting Burdett's testimony here, notsubscribing to it. About the first part of March, after the introductory offerwas withdrawn from the market;sales dropped drastically to a' mere 10percent of the previous month's "sales,thus causing the Respondent to have a"very, very rough" April, May, and June. The Respondent offered nobusiness records in support of its economic defense.spoiled her work, got to the point where she only wanted todo what she wanted;Tom Malone- looking for anotherjob, couldn't fmd him, believed he had taken another job ormoved or something;Richard Morenskini- did a good job,but Respondent did not- know what his attitudes were, didnot want to get back-into the same boat where they broughtin anybody they were not sure of,Willie Jean Taylor-figured she had already been implicated in this stealing;Henry Tinoco -called a couple of tunes but he is hard toreach.As noted previously, on March 19 Respondent laid offthe new second shift. Burdett explains the reason for this asan initial "misjudgment" in bringing the shift back, and arecurrence of the high inventory-low sales economicsituation.A.Analysisand Conclusions1.The 8(a)(1) violations-The complaint alleges, and I find, various violations ofSection 8(a)(1) of the Act committed by General ManagerDennis Burdett. Burdett either admitted making many, ofthe statements found herein to be violative of the Act, ordid not specifically deny making such statements. To theextent that Burdett's testimony is contradicted by thetestimony of other witnesses,I credit them and discreditBurdett. In November 1975, Burdett stated -to the newlyhired employees that a union would not be needed and thatRespondent was attempting to exceed union wages andbenefits. I fmd that by such promise of future benefit,Respondent violated Section 8(a)(1) of the Act.JFBManufacturin& Inc.,208 NLRB 2 (1973);Plaskolite, Inc.,-134 NLRB 754, 762 (1961), enfd. 309 F.2d 788 (C.A. 6,1962). I further fmd that in January and February Burdett,during the course of various group meetings, threatenedemployees with plant closure, shift layoff, and individualdischarge should they sign union cards, talk to unionrepresentatives, or otherwise engage in union activity. Bysuch threats, I find that the Respondent violated` Section8(a)(1)of the Act.28 At a meeting `in January, and inconversations with previously laid-off employees 29' Kelly27The employees must show a willingness to work,have a good attitude,and be the type of person who will comply with the foreman's instructions.28 Such violations are alleged in the complaintto have occurred inNovember 1975 While the testimony of one witness, Crouch,may supportsuch an allegation, I believe that the statements which Crouch attributes toBurdett,were not made until January or February.I base this conclusion onthe fact that other employees,who apparently attended the same meetings asCrouch, did not testify that Burdett made such statements in November1975, but, rather,at a later date. While the complaint alleges that suchstatementswere made in November 1975, rather than in January andFebruary, and while my findings of a violation is somewhat broader than thespecific complaint allegation of threat of plant closure, nevertheless, thematters having been fully litigated,and there being no material variancesfrom the complaint allegations, I conclude that such findings are clearlyappropriate.Oak Hill Improvement Company,170 NLRB 300, 301 (1968);The Madison Courser, Inc,162 NLRB 550, 580 (1967), fn. 38;Southwestern ofDallas Optical Company and Tru-Optics, Inc,153 NLRB 33,38 (1965).29 Interrogation of laid-off and unlawfully discharged(infra)employees isviolative of the Act.Walton Manufacturing Company,124 NLRB 1331, 1332,fn. 2 (1959), enfd.as modified286 F.2d 16 (C.A. 5, 1961), 369 U.S. 404 (1962),on remand 322 F.2d 187 (C.A. 5, 1963);Chesterfield ChromeCo., 203 NLRB36(1973).--- CALIFORNIA BAKE-N-SERV LTD.555and Davis,30 in February, Burdett interrogated employeesregarding their union activity and the union activity- ofother employees. I find, by such conduct, that Respondentviolated Section 8(a)(1)- of the Act.Webb -Tractor andEquipment Company,167 NLRB 381(1967).2.The 8(a)(3) violationsRespondent-appears to take the position that the necessi-ty for the February-13 layoff was motivated exclusively byeconomic considerations and that, once having decidedthat a layoff was necessary, the second shift was appropri-ately selected, not on the basis of the union activity by thesecond shift employees, but rather because of the personneland production problems on the second shift. --Respondent's economic defense does not make sense.Rosette and Burdett both clearly testified that sales ororders weredecliningin January. Burdett emphasized thisalleged fact by stating that grocery chains such as Safeway,AlphaBeta,and Certified initially bought large amounts ofthe product and "then stopped buying." However, Burdettalso testified that sales"doubled every month[duringJanuary, February, and March] and we thought we werehere to stay and the company was going to be a success, sowe were building inventories." (Emphasis supplied.) Thus,on the one hand, Respondentmaintainsthat the layoff wasdue to a low sales-high inventory position and, concurrent-ly, during the same period of time, that sales were doublingeverymonth, and - Respondent was building inventories.Significantly,despite this confusing and contradictorytestimony, Respondent did not choose to offer any docu-mentary evidence to support whichever position, or perhapsboth, =it considered plausible.Central Press of California,-210NLRB 765 (1974);MissouriŠTransit Company,-116NLRB 587, 588 (1956), affd. 250 F.2d 261 (C.A., 8, 1957).Given a large freezer only half full after nearly an entiremonth's production was stored in it, what does Burdettmean when he states that "we had to curtail productionbecause we had no place to inventory the bread. It was asimplematter of logistics"? And given the fact that twoshifts had worked steadily since the, commencement ofRespondent's operations and that sales were doubling eachmonth,- how could- an excessive inventory have beenaccumulated? The illogical premises upon which Respon-dent relies result in conclusions suffering-the same infirmi-ties.,.-Other questions remain unanswered. If Respondent'scustomers stopped buying, and an -economic layoff wasimminent, then why did Respondent hire a-new, secondshift employee, Tinoco, only 1 week prior to.the layoff, andwhy-did Respondent even consider giving the employees 2weeks' notice prior to the layoff? Further, what precipitatedthe sudden reversal of Respondent's economic-decline only30Whether Burdett or Davis initiated the conversation regarding theUnion is immaterial The resulting interrogation of Davis is nevertheless-violative of the Act.Benner Glass Co,209 NLRB-686; 687-688 (1974).31The fact that Respondent may not have known the extent of unionactivity of each employee in the group laid off is immaterial under thecircumstances.Scott Gross Company, Inc.,197 NLRB 420,424 (1972);RosenSanitaryWiping Cloth Co., Inc., supra. Webber American, Inc.,194 NLRB692, 697 (1971).-32Respondent has shown flagrant disrespectfor theunderlying purposesof the Act. It announced to its employees that it had problems with the unionIweek following the layoff? These are not merely rhetoricalquestions..-Rather; they arematerial points of inquirydeserving cogent answers. Such answers have not beenforthcoming from Respondent. .Considering the background of union animus which thisRespondent admittedly harbors, and which it emphaticallyand`"unlawfully exhibited to its employees on- frequentoccasionsbeginning with their, very first day of `employ-ment, and further considering Respondent's totally spe-cious economic defense and its statements to assembledgroups of employees that their union activity would resultin their layoff or discharge, and the statements to variousemployees subsequent to the layoff that union activity wasits cause, I have no difficulty in concluding that indeed itwas.31AlicevilleCottonMild Inc.,193 NLRB 885 (1971);Rosen .SanitaryWiping Cloth Co., Inc.,154 NLRB 1185(1965).Accordingly, I fmd that by laying off employeesGerald Crouch, Dianne Davis, Kathy Kelly, T. Malone,Richard Moreskini, W. J. Taylor, and Henry Tinoco onFebruary 13 Respondent violated Section 8(a)(3) and (1) oftheAct. I further find that, but for their union activity,those above-named, employees would have been continu-ously, employed at least through March 19, when the new-second shift was allegedly laid off.32Respondent's decision -to hire an -entirely new secondshift complement rather than to recall the former employ-ees is allegedly based on its- evaluation of the workperformance and attitude- of the former second - shiftemployees, both collectively and singly-. The alleged prob-lems with the second shift are detailed above, and will notbe reiterated here. Suffice it to say that Respondent'switnesses conjuredup every conceivable employee deficien-cy, from taking narcotics to poor attitude and, penultimate-ly, to Rosette's classic remarkabout Moreskini, "We justdidn't know what his attitudes were." Thus, as far as theresult accomplished, that is, Respondent's failure to recallthe laid-off employees, not knowing an employee's attitudewas tantamount to the taking of drugs. However, as notedabove, even the alleged taking of drugs did not present aproblem of sufficient seriousness to warrant disciplinaryaction by Rosette. Respondent was not averse to discharg-ing employees for cause, and did so in January andFebruary. Having done so,-it may fairly be presumed thatthose employees who were not so discharged were perform-ing up, to Respondent's reasonable expectations. Burdett'sadmissions show Respondent's true motivations. Thus,Burdett, simultaneously with the unlawful interrogation ofemployees, regarding their, union activity and the unionactivityof other employees, explained to employeesCrouch, Davis, and Kelly that second shift union activity ingeneral and/or their union activity in particular was--thein Canada, and would just as soon shut the whole plant down. Burdetttestified that the March 19 layoff was occasioned by the same "economic"circumstances that- precipitated the February 13 layoff. Having found theRespondent's economic defense to the February 13layoffto be completelywithout foundation,itwould also appear that the March19 layoff is equallysuspect. It is difficult to believe that after such a rapid growth Respondent'sbusiness operations,have now dwindled to a mere officestaff; "just incaseorders come in," and an empty freezer. Backpay and reinstatement issues, inthe compliancestageof this proceeding, should be carefully investigated andconsidered, under the curious circumstances herein- 556DECISIONSOF NATIONALLABOR RELATIONS BOARDparamount factor in determining their eligibility for re-call.33While such a conclusion does not affect the backpayremedy herein, I nevertheless fmd an additional specificviolation of Section 8(a)(3) and (1) of the Act in Respon-dent's failure to recall the seven named employees. Respon-dent's feeble and unsupported assertion that employeesMalone and Tinoco could not be located is discredited. Inany event these employees, as well, of course, as the otherfive employees, are entitled to a valid offer of reinstatement..CONCLUSIONS OF LAW1.California Bake-N-Serv Ltd. is an employer engagedin commerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2.LocalNo. 37, Bakery & Confectionery WorkersInternationalUnion of America, AFL-CIO, CLC, is alabor organization within the meaning of Section 2(5) of theAct.3.By threatening employees with layoff or discharge inorder to discourage them -from joining or assisting theUnion; by promising benefits to employees in order toencourage them to forgo their support of the Union; and byinterrogating employees concerning their union member-ship, activities, and sympathies and the union membership,activities, and sympathies of their fellow employees, I findthat Respondent has violated Section 8(a)(1) of the Act.4.By laying off employees Gerald Crouch, DianneDavis, Kathy Kelly, T. Malone, Richard Moreskini, W. J.Taylor, and Henry Tinoco on February 13, I fmd thatRespondent has discriminated in regard to hire or tenure ofemployment or any term or condition of employment todiscourage membership in a labor organization in violationof Section 8(a)(3) and (1) of the Act.5.By failing and refusing to recall employees GeraldCrouch, Dianne Davis, Kathy Kelly, T. Malone, RichardMoreskini,W. J. Taylor, and Henry Tinoco on or aboutMarch 1, I find that Respondent has discriminated inregard to hire or tenure of employment or any term orcondition of employment to discourage membership in alabor organization in violation of Section 8(a)(3) and (1) ofthe Act.Tim REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and that it take certain affirma-tive action to effectuate the policies of the Act.Respondent will be required -to offer Gerald Crouch,Dianne Davis, Kathy Kelly, T. Malone, Richard Moreski-ni,W. J. Taylor, and Henry Tinoco reinstatement to theirformer positions or, if those positions no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority' or other rights and privileges, dismissing, ifnecessary, anyone who may have been hired to perform thework which they had been performing; and to place saidemployees for whom jobs are not immediately available,pursuant to the above, on a preferential hiring list accord-ing to seniority, to the extent possible. Additionally,Respondent will be ordered to make these employees wholefor any loss of earnings they may have suffered by reason oftheir unlawful layoff, with backpay to be computed on aquarterly basis,making deductions for interim earnings,and with interest to be paid at the rate of 6 percent perannum.F.W. Woolworth Company,90 NLRB 289 (1950);Isis Plumbing & Heating Co.,138 NLRB 716 (1,962).Further, as it appears that Respondent has discontinueditsmanufacturing operations, the Respondent will berequired, in addition to posting the recommended notice toemployees,infra,tomail to the home address of eachemployee who was or has been on Respondent's payrollfrom February 12, 1976, until the date such notices aremailed, a signed and dated copy of such notice. Suchmailing isnecessary to effectively advise employees ofRespondent's unlawful conduct and of Respondent's obli-gations asa result thereof. SeeWestinghouseElectricCorporation,188 NLRB 885 (1971).Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERRespondent,CaliforniaBake-N-Serv Ltd., Riverside,California, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threatening employees with layoff or discharge inorder to discourage them from joining or assisting theUnion, promising benefits to employees in order to encour-age them to forgo their support of the Union, andinterrogating employees concerning their union member-ship, activities, and sympathies, and the union membership,activities, and sympathies of their fellow employees.(b) Laying off, refusing to recall from layoff, or otherwisediscriminating against employees with regard to hire ortenure of employment or any term or condition of employ-ment for engaging in activities on behalf of a labororganization or for otherwise engaging in activity prohibit-ed by Section 7 of the Act.(c) Inanyother manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 ,of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Gerald Crouch, Dianne Davis, Kathy Kelly, T.Malone, Richard Moreskini, W. J. Taylor, and HenryTinoco immediate and full reinstatement to their formerpositions of employment, dismissing, if necessary, anyonewho may have been hired to perform the work that they hadbeen performing, or, if their former positions do not exist,to substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make them33 Some indication of the depths of Respondent's antipathy toward theRules and Regulations of the National Labor Relations Board, the findings,Union may be perceived as a result of Respondent's preference in rehiring anconclusions, and recommended Order herein shall, as provided in Sec 102.48employee who had been previously discharged forthreatemng to kill Nobel,of the Rules and Regulations, be adopted by the Board and become itsrather than,-again, Moreskini, whose "attitudes" were apparently suspectfindings, conclusions, and Order, and all objections thereto shall be deemed34 Inthe event no exceptions are filed as provided by Sec. 102.46 of thewaived for all purposes. CALIFORNIA BAKE-N-SERV LTD.whole for any loss of pay they may have sufferedas a resultof the discrimination against them in the manner set forthabove in the section entitled "The Remedy."(b) Place said employees for whom jobs are not immedi-ately available on a preferential hiring list, according toseniority, to the extent possible.(c)Preserve and upon request, make available to theBoard or its agents, for examination and copying, allpayroll and other records, including but not limited to, salesrecords, inventory records, instructions to salesmen oroutside sales organizations, and profit and loss records,necessary to determine the backpay entitlements andreinstatement rights set forth in "The Remedy" section ofthis Decision.(d) Post at its Riverside, California, facility copies of theattached noticemarked "Appendix."35 Copies of said35 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted ByOrder of the National LaborRelationsBoard" shall read "Posted Pursuant557notice, on forms provided by the Regional Director forRegion21, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arilyposted.Reasonable steps shallbe taken byRespon-dent to ensure that said notices are not altered, defaced, orcovered by any othermaterial.(e)Mail a duly signed copy of the attached notice marked"Appendix" to the home address of each employee whowas on or has been on Respondent's payroll from February12, 1976, until the date such notice is mailed.(f)Notify the Regional Director for Region 21, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.to a Judgment of the United States Court of Appeals Enforcing an Orderof the NationalLaborRelations Board."